EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 6, lines 2-3, after “of”, before “.”, delete “a metal component” and insert "silver".
(2) In claim 7, lines 2-3, after “particles”, before “contained”, delete “are”.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Storaska on 09/08/22.










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Matsuo et al. (WO 2016/201009 A1) and Ino et al. (US 2005/0158526) for the following reasons:
Matsuo teaches a sheet-like transparent laminated body used to improve visibility comprising a transparent light scattering layer and a base material layer, wherein the transparent light scattering layer can comprise flakes of glass coated with a metal and resins that can be photocured, such as by UV. The flakes can have an average primary particle diameter of preferably 0.5 to 30 microns and an aspect ratio of 3 to 800. The metals of the coating on the flakes can be silver. The flakes can be present at 0.0001 to 5.0 % by mass with respect to the resin. The thickness of the transparent light scattering layer is preferably from 1 micron to 10 mm. The film can have a haze as claimed. 
However, Matsuo teaches an amount of metal-coated glass particles outside of the amount required in claim 1.
Ino et al. teaches a top layer comprising resin and metal-coated glass flakes having an average particle diameter of 5 to 500 µm and an average aspect ratio of 5 to 300, wherein the metal-coated glass particles are contained in an amount of 0.1 to 30% by mass.
However, given the disclosure of the amount of metal-coated glass particles in Matsuo, there would be no motivation to use the amount of metal-coated glass particles disclosed by Ino et al.  Further, neither Matsuo nor Ino et al. disclose the visibility evaluation value as required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787